                                 Case 2:17-cv-02247-JCM-VCF Document 62
                                                                     64 Filed 08/20/20
                                                                              08/24/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 W. Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, Nevada 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    E-mail: eservice@thedplg.com
                                 Attorneys for Plaintiffs
                            7    Ethan Volungis, Farooq Abdulla, and
                                 Nighat Abdulla
                            8
                                                         UNITED STATES DISTRICT COURT
                            9
                                                               DISTRICT OF NEVADA
                            10

                            11
                                  ETHAN VOLUNGIS, an individual; FAROOQ
                                                                                  Case No. 2:17-CV-2247 JCM-VCF
                            12    ABDULLA, an individual; and NIGHAT
                                  ABDULLA, an individual
                            13
                                                                                       STIPULATION AND
                                           Plaintiffs,                               [PROPOSED] ORDER TO
                            14
                                                                                  EXTEND BRIEFING SCHEDULE
                            15    vs.                                               FOR DEFENDANT LIBERTY
                                                                                      MUTUAL’S MOTION TO
                            16    LIBERTY MUTUAL FIRE INSURANCE                    DISMISS PLAINTIFFS’ FIRST
                                                                                   AMENDED COMPLAINT (ECF
                            17    COMPANY, a Foreign Corporation; DOES I                      38)
                                  through X, inclusive; and ROE BUSINESS
                            18    ENTITIES, I through X, inclusive                          (First Request)

                            19             Defendants.
                            20

                            21          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs ETHAN

                            22   VOLUNGIS, FAROOQ ABDULLA, and NIGHAT ABDULLA, through their counsel of

                            23   record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW GROUP, and Defendant
                                 LIBERTY MUTUAL FIRE INSURANCE COMPANY, through its counsel of record,
                            24
                                 Frank Falzetta and Jennifer Hoffman of SHEPPARD MULLIN RICHTER &
                            25
                                 HAMPTON, LLP and Walter R. Cannon of OLSON CANNON GORMLEY &
                            26
                                 STOBERSKI, that the deadline for Plaintiffs to file their Response to Defendant Liberty
                            27

                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                 Case 2:17-cv-02247-JCM-VCF Document 62
                                                                     64 Filed 08/20/20
                                                                              08/24/20 Page 2 of 3



                            1    Mutual’s Motion to Dismiss Plaintiffs’ First Amended Complaint shall be extended
                            2    seven (7) days, from August 20, 2020 to August 27, 2020. Defendant Liberty Mutual

                            3    filed its Motion on August 6, 2020.

                            4           IT IS FURTHER STIPULATED AND AGREED that the deadline for Defendant
                                 Liberty Mutual to file its Reply Brief to Plaintiffs’ Opposition shall be extended seven
                            5
                                 (7) days from September 3, 2020 to September 10, 2020. This is the first request for
                            6
                                 extension of time to file briefing arising from Defendant Liberty Mutual’s Motion to
                            7
                                 Dismiss. This Stipulation and [Proposed] Order is submitted in accordance with LR IA
                            8
                                 6-1.
                            9
                                        The parties respectfully request this brief extension of time for a multitude of
                            10
                                 reasons. Plaintiffs’ lead counsel, Dennis M. Prince, participated in a trial before the
                            11   Eighth Judicial District Court styled as In Re: D.O.T. Litigation, Case No. A-19-787004-
                            12   B. This trial lasted approximately six weeks and concluded on Tuesday, August 18,
                            13   2020. In addition, Plaintiffs’ other counsel, Kevin T. Strong, was recently out of the
                            14   office to undergo a medical procedure. Given the complexities of the arguments set forth

                            15   in Defendant Liberty Mutual’s Motion, additional time is needed to ensure the issues

                            16   presented are fully addressed by both parties to aid this Court in its ultimate decision.

                            17   This brief extension of time will allow both parties a full and fair opportunity to achieve
                                 this result.
                            18
                                 ...
                            19
                                 ...
                            20
                                 ...
                            21
                                 ...
                            22
                                 ...
                            23
                                 ...
                            24   ...
                            25   ...
                            26   ...
                            27   ...

                            28   ...
                                                                             2

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                 Case 2:17-cv-02247-JCM-VCF Document 62
                                                                     64 Filed 08/20/20
                                                                              08/24/20 Page 3 of 3



                            1          Accordingly, the parties respectfully request this Court to approve the foregoing
                            2    stipulation. Their requested extension of time is not made in bad faith or for any other

                            3    untoward purpose.

                            4    DATED this 20th day of August, 2020.           DATED this 20th day of August, 2020

                            5    PRINCE LAW GROUP                               SHEPPARD MULLIN RICHTER &
                                                                                HAMPTON, LLP
                            6

                            7

                            8    /s/ Kevin T. Strong                            /s/ Frank Falzetta
                                 DENNIS M. PRINCE                               FRANK FALZETTA (Pro Hac Vice)
                            9    Nevada Bar No. 5092                            JENNIFER HOFFMAN (Pro Hac Vice)
                                 KEVIN T. STRONG                                333 South Hope Street, 43rd Floor
                            10   Nevada Bar No. 12107                           Los Angeles, California 90071
                                 10801 W. Charleston Boulevard                  -AND-
                            11   Suite 560                                      WALTER R. CANNON
                                 Las Vegas, Nevada 89135                        Nevada Bar No. 1505
                            12   Attorney for Plaintiffs                        OLSON CANNON GORMLEY &
                                 Ethan Volungis, Farooq Abdulla,                STOBERSKI
                            13   and Nighat Abdulla                             9950 W. Cheyenne Avenue
                                                                                Las Vegas, Nevada 89129
                            14                                                  Attorneys for Defendant
                                                                                Liberty Mutual Fire Insurance Company
                            15
                                                                        ORDER
                            16
                                       IT IS SO ORDERED.
                            17
                                       DATED this ____
                                             August    day
                                                     24,   of August, 2020.
                                                         2020.
                            18

                            19
                                                                                ____________________________________
                            20                                                  UNITED STATES DISTRICT JUDGE

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                            3

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
